Case: 18-12018      Date Filed: 05/02/2019   Page: 1 of 12


                                                          [DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-12018
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:15-cv-04182-MLB


GREGORY WIEDEMAN,

                                                               Plaintiff - Appellant,

versus

CANAL INSURANCE COMPANY,
H & F TRANSFERS, INC.,
AUTO-OWNERS INSURANCE COMPANY,
WALTER PATRICK DORN, IV,

                                                           Defendants - Appellees,

JOHN DOE NO.'S 1 - 5, et al.,

                                                                         Defendants.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                  (May 2, 2019)
              Case: 18-12018     Date Filed: 05/02/2019     Page: 2 of 12


Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

      The parties to this appeal were in a serious traffic accident. At trial, the key

factual dispute for the jury was which party had the right of way at the time of the

accident. The jury resolved the issue in the defendants’ favor. The plaintiff now

appeals, asserting that the district court erred in (1) refusing to grant his motion for

a mistrial, and (2) instructing the jury on defenses of assumption of risk and

avoidance of consequences. We disagree and affirm.

                                               I.

      Gregory Wiedeman sustained severe injuries when his motorcycle collided

with a 26,000-pound box truck driven by Walter Patrick Dorn on a highway

intersection one rainy night. The collision occurred when Dorn, traveling south,

took a left turn across the northbound lanes down which Wiedeman was traveling.

Dorn was driving in the course and scope of his employment with H&F Transfer,

Inc., a household moving company.

      Two police officers responded to the scene of the accident. Dorn spoke to

both officers and told them that he had a green light and that Wiedeman had run a

red light immediately prior to the collision. Wiedeman was unconscious when

Dorn spoke to the first officer but had regained consciousness by the time Dorn

spoke with the second officer, Officer Yimer. After speaking with Dorn, Yimer


                                           2
                Case: 18-12018      Date Filed: 05/02/2019      Page: 3 of 12


asked Wiedeman—who was receiving medical treatment—if he had run a red

light. Wiedeman responded in the affirmative. Wiedeman does not remember

making this statement. Yimer issued a citation to Wiedeman for running a red

light. Wiedeman later challenged this citation and prevailed in traffic court.

         Wiedeman initiated suit against Dorn and H&F Transfer (collectively,

Defendants) in state court.1 He alleged that Dorn, while driving the box truck in

the course and scope of his employment with H&F, failed to yield the right of way

when Wiedeman had a green light. Defendants removed the case to federal district

court and argued that they were not liable because Dorn actually had the green

light.

         Prior to trial, the parties agreed that neither side would produce any evidence

about the ticket issued to Wiedeman on the night of the accident. In presenting

evidence at trial, Defendants called Officer Yimer to testify about that night.

Before he took the stand, the district court privately warned Yimer that he was not

to testify about the ticket that he issued. During his testimony, Yimer testified that

Wiedeman had admitted to running a red light at the scene of the accident.

Wiedeman’s counsel cross-examined Yimer about this testimony; on re-direct


1
  Wiedeman also sued Canal Insurance Company and Auto-Owners Insurance Company under
the Georgia direct-action statute, O.C.G.A. § 40-1-112, which permits suit against insurers of
commercial motor carriers like H&F in suits against such carriers. Canal had issued a liability
insurance policy that covered H&F and Dorn. Auto-Owners had also issued a liability insurance
policy covering H&F and Dorn, but an issue of fact existed as to whether the policy had been
cancelled. This issue was never decided because of the defense verdict on liability.
                                               3
              Case: 18-12018       Date Filed: 05/02/2019   Page: 4 of 12


examination, Yimer stated that if Wiedeman had not made such an admission, he

“wouldn’t have issued any ticket or . . . done any other report.”

      On re-cross, Wiedeman attempted to undermine this testimony by noting

that Wiedeman had ultimately been acquitted of the ticket that Yimer wrote, but

the district court ended this line of inquiry. After the district court prohibited

inquiry into the acquittal, Wiedeman moved for a mistrial based on his contention

that the jury had heard Yimer’s prejudicial testimony about the ticket and this

prejudice could not be remedied. The district court denied this motion but offered

to instruct the jury to ignore any statement about the ticket. Wiedeman declined

the court’s offered instruction.

      Before the case went to the jury, Wiedeman objected to the district court’s

inclusion of jury instructions on assumption of risk and avoidance of

consequences. The district court overruled both objections. During deliberations,

the jury asked for a copy of the police report and citation from Yimer; the district

court refused to provide the materials and advised the jurors to disregard Yimer’s

testimony about the ticket in their deliberations. The jury later returned a verdict

for Defendants. Wiedeman now appeals.

                                           II.

      We review a district court’s denial of a motion for mistrial for abuse of

discretion. United States v. McGarity, 669 F.3d 1218, 1232 (11th Cir. 2012).


                                            4
               Case: 18-12018        Date Filed: 05/02/2019      Page: 5 of 12


       “A curative instruction purges the taint of a prejudicial remark because a

jury is presumed to follow jury instructions.” United States v. Simon, 964 F.2d
1082, 1087 (11th Cir. 1992) (internal quotation marks omitted). “When a court

gives a direct and explicit curative instruction regarding improper testimony, it

supports the court’s decision not to grant a mistrial by decreasing the possibility of

undue influence.” United States v. Perez, 30 F.3d 1407, 1411 (11th Cir. 1994).

       “An instruction to disregard evidence withdrawn from the jury is sufficient

grounds for an appellate court to uphold a trial court’s denial of a motion for

mistrial unless the evidence is so highly prejudicial as to be incurable by the trial

court’s admonition.” United States v. Slocum, 708 F.2d 587, 598 (11th Cir. 1983).

Such a level of prejudice exists when there is a significant possibility that,

“considering the other evidence presented by both [parties], the stricken statement

had a substantial impact upon the verdict of the jury.” United States v. Arenas-

Granada, 487 F.2d 858, 859 (5th Cir. 1973). 2

       When Officer Yimer made his allegedly prejudicial statement about the

ticket he issued, Wiedeman did not move to strike the comment from the record.

The district court did not allow Wiedeman to pursue this topic further by

questioning Yimer about Wiedeman’s traffic court acquittal during re-cross.


2
 Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc) holds that all
decisions of the “old Fifth” Circuit handed down prior to the close of business on September 30,
1981 are binding in the Eleventh Circuit.
                                               5
              Case: 18-12018     Date Filed: 05/02/2019     Page: 6 of 12


Wiedeman moved for a mistrial; the court denied this motion, noting that Yimer’s

lone remark about issuing a ticket had been brief and could be put aside by the

jury. The court also offered to give a curative instruction after Yimer made his

allegedly prejudicial statement, but Wiedeman ultimately declined that offer.

When the jury requested more information on Yimer’s issuance of the ticket, the

district court explicitly instructed the jury to disregard any mention of that ticket.

      Wiedeman claims the district court abused its discretion in denying his

motion for a mistrial. He asserts that no jury instruction could have cured Yimer’s

highly prejudicial statement, and points to the jury’s request for Yimer’s police

report and citation to show that Yimer’s statement seriously affected the jury’s

verdict. The district court, however, responded to the jury’s request by expressly

instructing the jury not to consider Yimer’s testimony about issuing a ticket. In

light of this express instruction, and considering the other evidence presented to the

jury by both parties, the district court did not abuse its discretion in concluding that

Yimer’s single statement would not have a substantial impact on the jury’s verdict.

Arenas-Granada, 487 F.2d at 859.

                                          III.

      We review the style and wording of jury instructions for abuse of discretion

and give trial judges wide discretion as to the style and wording employed, but we

review de novo whether an instruction misstates the law or misleads the jury.


                                           6
              Case: 18-12018     Date Filed: 05/02/2019    Page: 7 of 12


Gowski v. Peake, 682 F.3d 1299, 1310 (11th Cir. 2012) (per curiam). “Under this

deferential standard, we examine whether the jury charges, considered as a whole,

sufficiently instructed the jury so that the jurors understood the issues and were not

misled. We will not reverse the district court unless we are left with a substantial

and ineradicable doubt as to whether the jury was properly guided in its

deliberations.” Adams v. Austal, U.S.A., LLC, 754 F.3d 1240, 1248 (11th Cir.

2014) (internal citations and quotation marks omitted).

      “If there is no basis in the record for the instruction given, such error may

raise a substantial and ineradicable doubt as to whether the jury was properly

guided in its deliberations, and reversal may be required.” Christopher v. Cutter

Labs., 53 F.3d 1184, 1194 (11th Cir. 1995) (internal quotation marks omitted). “A

defendant is entitled to have the court instruct the jury on the theory of the defense,

as long as it has some basis in the evidence and has legal support.” Id. at 1195.

“We review the trial in its entirety to determine the prejudicial effect of [the]

instruction.” Id.

      We have previously recognized that, under Georgia law, “a plaintiff assumes

a risk when he deliberately chooses an obviously perilous course of conduct with

full appreciation of the danger involved.” Clayton v. Travis, 109 F.3d 669, 672

(11th Cir. 1997) (internal quotation marks omitted). Assumption of the risk exists

when the defendant establishes that the plaintiff (1) had actual, subjective


                                           7
                Case: 18-12018       Date Filed: 05/02/2019        Page: 8 of 12


knowledge of the danger; (2) “understood and appreciated the risks associated with

such danger”; and (3) “voluntarily exposed himself to those risks.” Id.3

       A survey of Georgia case law reveals that applying this standard has

produced complicated and, at times, seemingly conflicting results. An actor who

assumes a risk must make their choice “without coercion of circumstances” and

take “the risk of a danger which is so obvious that he knows or must know of it, as

in trying to beat a rapidly approaching train across the track, or in accompanying

one who he knows is about to engage in a drag race, or in walking out onto a

frozen pond where the ice is thin, etc.” Whitehead v. Seymour, 169 S.E.2d 369,

371 (Ga. Ct. App. 1969). “When a person voluntarily undertakes an obviously

dangerous activity, that person can be said to have assumed the risks necessarily

attendant to that activity.” Teems v. Bates, 684 S.E.2d 662, 666 (Ga. Ct. App.

2009). In most cases, “the plaintiff’s consent to assume the risk is not express but

rather is implied by his or her conduct.” Id.

       “Knowledge of the risk is the watchword of assumption of risk, and means

both actual and subjective knowledge on the plaintiff’s part,” applying only to the

“specific, particular risk of harm associated with the activity or condition that


3
  Assumption of the risk can be hard to distinguish from contributory negligence. The
Restatement (Second) of Torts declares that, in theory, “assumption of risk rests upon the
voluntary consent of the plaintiff to encounter the risk and take his chances, while contributory
negligence rests upon his failure to exercise the care of a reasonable man for his own protection.”
Restatement (Second) of Torts § 496A (1965). The two defenses may overlap, however, “where
the plaintiff voluntarily consents to take an unreasonable chance.” Id.
                                                8
              Case: 18-12018     Date Filed: 05/02/2019   Page: 9 of 12


proximately causes injury.” Champion v. Pilgrim’s Pride Corp. of Del., 649
S.E.2d 329, 331 (Ga. Ct. App. 2007). In elaborating on knowledge of the risk, the

Georgia Court of Appeals has stated that “[a] driver who chooses to drive on the

wrong side of the road assumes the risk that an oncoming car will hit him, and it

does not matter whether he appreciates the risk of the particular vehicle that hits

him.” Rayburn v. Ga. Power Co., 643 S.E.2d 385, 390 (Ga. Ct. App. 2007).

      But mere negligence in driving is not enough to qualify as assumption of a

risk, and courts have recognized that a plaintiff may voluntarily encounter a known

danger without consenting to “any future negligence of the defendant.” Little

Rapids Corp. v. McCamy, 460 S.E.2d 800, 803 (Ga. Ct. App. 1995). For example,

             [a] pedestrian who walks across the street in the middle of
             a block, through a stream of traffic travelling at excessive
             speed, cannot by any stretch of the imagination be found
             to consent that the drivers shall not use care to watch for
             him and avoid running him down. On the contrary, he is
             insisting that they shall.


Id. The pedestrian may be contributorily negligent, but they have not assumed the

risk of being hit—they have not “consented to relieve the defendant of any future

duty to act with reasonable care.” Id.

      In Vaughn v. Pleasent, the Georgia Supreme Court differentiated between

negligent driving and assumption of the risk: a police officer, while responding to

an emergency, was speeding with his siren sounding and lights flashing. 471


                                          9
              Case: 18-12018     Date Filed: 05/02/2019    Page: 10 of 12
S.E.2d 866, 867 (Ga. 1996). The officer, Vaughn, approached an intersection and

attempted to pass around a trailer that he believed to be parked on the roadside; he

did not observe any signals indicating that the trailer was moving or turning. Id.

He crossed the center line in the road to proceed around the trailer and then noticed

that it was hitched to a pickup truck. Id. The pickup truck turned left across the

intersection, colliding with Vaughn’s police car. Id.

      The Georgia Supreme Court determined that an instruction on assumption of

the risk was inappropriate because the record “reveal[ed] no evidence that Officer

Vaughn had actual knowledge that Pleasant intended to turn left in front of him,

and nonetheless knowingly and voluntarily continued to travel in excess of the

speed limit in emergency fashion through the intersection.” Id. at 865; see also

Beringause v. Fogleman Truck Lines, Inc., 409 S.E.2d 524, 526 (Ga. Ct. App.

1991) (holding that an assumption of risk defense would only apply if there was

evidence that, “after the truck had swerved into his lane of traffic, [the officer] had

then made a conscious and voluntary decision to proceed and risk a head-on

collision”). In Vaughn, the Georgia Supreme Court also emphasized that even

though Vaughn was speeding and crossed the center line of the road, he “did not

consent that civilian drivers . . . relinquish their obligation to yield the right-of-way

to him. Quite the contrary, by his use of [flashing emergency lights and police

siren], Vaughn was notifying them of their obligation to yield the right-of-way.”


                                           10
             Case: 18-12018     Date Filed: 05/02/2019    Page: 11 of 12
471 S.E.2d at 869; see also Beringause, 409 S.E.2d at 526 (“[B]y his use of

flashing emergency lights, [plaintiff] was insisting that the other drivers use care to

watch for him and avoid hitting his vehicle and the other vehicles in the convoy.”).

As a later Georgia Court of Appeals explained, “[a]lthough the officer [in Vaughn]

had assumed the general risks associated with speeding through an intersection on

the wrong side of the road, he had no reason to anticipate the negligent actions of

the parked truck driver who would ignore the siren and flashing lights and from a

parked position and without signaling turn left across the path.” Hillman v.

Carlton Co., 522 S.E.2d 681, 683 (Ga. Ct. App. 1999).

      There is disputed evidence that Wiedeman had actual knowledge that he had

a red light and chose to proceed through the intersection. Though the parties

disagree about these facts, there was some evidentiary basis for providing an

instruction on assumption of the risk. Wiedeman might have knowingly accepted

the risks attendant with running a red light. One obvious risk of running a red light

is colliding with a vehicle that has the right of way—even a vehicle that is properly

making a turn. Here, if Wiedeman did not have the right of way, and did not

legally signal to other drivers that he expected them to cede the right of way, a jury

could find that he assumed the risk of being hit by a vehicle that did have the right

of way. The jury could have reasonably decided—based on the totality of

evidence and the arguments presented by the parties—that Defendants were


                                          11
               Case: 18-12018       Date Filed: 05/02/2019       Page: 12 of 12


entitled to the assumption of risk defense. Thus, the district court did not err in

providing this instruction.

       Wiedeman also argues that the district court erred by instructing the jury

about the avoidance doctrine. Wiedeman does not contend that the court misstated

the law, 4 but rather that the court misconstrued the facts in concluding that it was

an appropriate charge. See Christopher, 53 F.3d at 1194. Though Wiedeman

asserts that there is no evidence to support this charge, it seems that the district

court correctly recognized some disputed evidence—including testimony about

Wiedeman’s attempt to swerve away from the collision—that supported this theory

of defense. Thus, the court did not err in providing this instruction to the jury.

       The district court did not abuse its discretion in denying Wiedeman’s motion

for a mistrial, nor did it err in providing instructions on assumption of the risk and

avoidance of consequences to the jury. Accordingly, we affirm.

       AFFIRMED.




4
  Under Georgia law, a plaintiff may not recover “if the plaintiff by ordinary care could have
avoided the consequences to himself or herself caused by the defendant’s negligence.” Weston v.
Dun Transp. & Stringer, Inc., 695 S.E.2d 279, 282 (Ga. Ct. App. 2010). “The plaintiff must
exercise ordinary care for his own safety, and must by the same degree of care avoid the effect of
the defendants’ negligence after it becomes apparent to him or in the exercise of ordinary care he
should have learned of it.” Lowery’s Tavern, Inc. v. Dudukovich, 507 S.E.2d 851, 854 (Ga. Ct.
App. 1998).
                                               12